 

Exhibit 10.1

     2001 EXECUTIVE RETENTION PLAN
AWARD PAYMENT DEFERRAL CONFIRMATION
Henri T. Koppen

     This Compensation Deferral Confirmation, dated effective as of December 30,
2005, is provided by INGRAM MICRO INC., a Delaware corporation (the “Company”)
to HENRI T. KOPPEN (“Executive”) and hereby confirms the terms of the deferral
of an award payment to Executive under an award agreement dated April 10, 2001,
as amended (the “Award”), granted under the 2001 Executive Retention Plan (the
“Retention Plan”), as determined pursuant to the Retention Plan, and as more
fully set forth below.

1.       Deferral of Award Payment. Section 5(c) of the Retention Plan
authorizes the Human Resources Committee of the Company’s Board of Directors
(the “Committee”) to make payment of the Award in a lump sum or in installments
following the close of the performance period or, in accordance with procedures
established by the Committee, on a deferred basis. In exercising its authority
under the Retention Plan, the Committee determined on December 13, 2005 that,
subject to Executive meeting all the conditions required under the Award and the
Retention Plan, including continued employment in good standing at the Company
on March 1, 2006, it would be in the best interests of the Company to defer 100%
of the Retention Plan award (the “Deferred Award”) to the year in which the
Executive’s employment with the Company is terminated, or, solely at the
Committee’s election, to an earlier date. The Company has provided notice to
Executive of such Deferred Award determination by the Committee by notice dated
December 30, 2005.

2.       Earnings. Subject to Sections 1 and 4 hereof, commencing March 1, 2006,
the Deferred Award shall be credited with earnings (“Earnings”) of 10.0 % per
year, compounded daily through the most recent date prior to the date of actual
payment practicable to permit the calculations of the amount due to be made and
payment to be processed.

3.       Payment of Deferred Award. Subject to Section 4 hereof, the Deferred
Award and Earnings thereon shall be paid to Executive within 30 days of the date
Executive’s employment with the Company is terminated, or otherwise provided for
in Section 1 of this Confirmation. The Company shall withhold from such payment
all federal, state, city or other taxes as are legally required to be withheld.
All conditions of the Award under the Retention Plan, including Section 6(b)
“Tax Reporting and Payment Liability” and Section 6(c) “Data Privacy Consent”
remain effective.

4.       Source of Payments. The Company shall fund its obligation under the
terms of this Confirmation via the establishment and funding of a Rabbi Trust
(the “Trust”) with Wells Fargo Bank. Wells Fargo Bank shall serve as trustee and


--------------------------------------------------------------------------------




administrator of this Confirmation. Furthermore, the Company agrees to deposit
$2.5 million in the Trust on March 1, 2006 subject to the acknowledgement of
this Confirmation by the Executive and the Company. To the extent Executive has
or acquires any rights to receive payments from the Company, such rights shall
be no greater than the right of an unsecured creditor of the Company.

5.     General Provisions. The Confirmation shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and Executive, his
designees, and his estate. Neither Executive, his designees, nor his estate
shall commute, pledge, encumber, sell or otherwise dispose of the right to
receive the payments provided for in this Confirmation, which payments and the
rights thereto are expressly declared to be nontransferable and nonassignable.
This Confirmation shall be governed by the laws of the State of California
without reference to principles of conflicts of laws. This Confirmation, along
with the Award documents under the Retention Plan, represent the entire
agreement between the Executive and the Company with respect to the subject
matter hereof, and may not be amended or modified except by a writing signed by
the parties hereto, provided nothing herein shall affect the Executive's rights
under, or right to be covered by, any employee benefit program provided by the
Company to its executive employees generally.


INGRAM MICRO INC.   /s/ Matthew A. Sauer

--------------------------------------------------------------------------------

Matthew A. Sauer Title: SVP Human Rsources Date: March 1, 2006


Ackowledged and Agreed to by Executive:   /s/ Henri T. Koppen

--------------------------------------------------------------------------------

Henri T. Koppen Date: March 1, 2006




--------------------------------------------------------------------------------

